Citation Nr: 0011921	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98- 09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of viral syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active service from March 1966 to March 
1970.

By rating action in July 1970, service connection for viral 
syndrome was denied, and there was no appeal within the 
designated time period.  In October 1997 the appellant filed 
a claim to include service connection for pneumonia.  In the 
course of the February 1999 hearing it was determined that 
the appellant had never been diagnosed with pneumonia in 
service, and in reality he was seeking service connection for 
residuals of viral syndrome treated in service, Transcript 
(T.), p. 3.  The issue has been changed to reflect the 
appellant's claim.

In regard to the current claim, the RO, in the March 1998 
SOC, provided the laws and regulations for service connection 
for pneumonia on the merits, an in the discussion addressed 
the evidence required to make the claim well-grounded.  In a 
September 1999 supplemental statement of the case (SSOC) it 
was determined that the claim for service connection for 
residuals of viral syndrome was not well grounded.  The 
reasons and bases provided by the RO in the SOC and SSOC did 
not address the threshold question of whether new and 
material evidence had been presented to reopen the claim.  
The Board has a legal duty to consider the new and material 
issue regardless of the RO's actions.  Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996).

The appellant submitted a substantive appeal to the October 
1997 denial of service connection for blood poisoning of the 
right leg.  He withdrew this issue, in hearing testimony, and 
by writing, in February 1999.  38 C.F.R. § 20.204(c).  
Accordingly, this issue is not before the Board.

The appellant raised the issues of service connection for 
residuals of cellulitis, pharyngitis, and lymphadenitis, in 
February 1999.  The claim was denied by rating action in 
October 1999, and the appellant was so informed.  There is no 
notice of disagreement (NOD) in file, and these issues are 
not before the Board at this time.  38 C.F.R. § 20.200 
(1999).  

A rating action in September 1997 denied an increased 
evaluation for hypercalcinuria with recurrent stones, 
determined that new and material evidence to reopen a claim 
for service connection for PTSD and heart disease had not 
been submitted, and denied service connection for transient 
ischemic attacks, hearing loss, and tinnitus.  There was a 
NOD in October 1997, and a statement of the case (SOC) was 
issued later in October 1997.  In October 1998 the appellant 
inquired as to the status of his October 1997 appeal, and was 
informed in November 1998 that a timely substantive appeal 
had not been filed, and that new and material evidence would 
have to be submitted to reopen his claim.  There is no 
response from the appellant in file.


FINDINGS OF FACT

1.  There was a final decision on the issue of service 
connection for viral syndrome in July 1970.  A timely appeal 
was not filed and this rating action became final.  

2.  The evidence submitted since the July 1970 determination 
consists essentially of parole and written evidence by the 
veteran, and incidental VA records.

3.  The parole and written evidence from the veteran 
addresses his current symptoms and to the extent it is new, 
it is not material as it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., medical evidence of residuals of viral syndrome, and 
nexus to current respiratory disability.

4.  There is no competent evidence of record indicating the 
veteran has a current disability due to a viral syndrome or 
pneumonia of service origins.




CONCLUSION OF LAW

The July 1970 RO decision is final as to entitlement to 
service connection for residuals of viral syndrome, and as 
evidence submitted since that determination is not new and 
material, the claim of entitlement to service connection 
residuals of viral syndrome is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

While this case was being developed for appeal, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.
Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

Following Hodge, the Court, in Elkins v. West, 12 Vet. App. 
209 (1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).


Factual Background

Evidence at the time of the July 1970 decision denying 
service connection for viral syndrome included service 
medical records, and the May 1970 VA examination.  Service 
medical records show in March 1966 he was seen for viral 
pharyngitis and lymphadenitis.  In May 1966 he had a cough, 
sore throat and respiratory symptoms including pleuritic type 
pain on the left.  Impression is difficult to read but 
appears to be bronchitis.  A chest x-ray in December 1968 for 
"FUO" [fever of unknown origins] disclosed normal lungs.  
The appellant was seen on one occasion in September 1969 for 
a "cold" with nasal congestion and a cough.   He was 
hospitalized from December 1968 to January 1969 with 
complaints of fever, chills, sweat, malaise, sore throat and 
headache.  On the day of admission he developed bilateral 
lower abdominal dull aching pain with nausea, vomiting, and 
dysuria.  Rhonchi were heard at the left base post in the 
lung.  The detailed recorded medical history noted a number 
of nonrespiratory symptoms over the past years, but contained 
no reference to a prior bout with pneumonia or any persistent 
respiratory disease.  Chest x-ray in December 1968 showed the 
lungs to be within normal limits.  Final diagnosis was viral 
syndrome.  Separation examination in November 1969 revealed 
no lung or chest abnormality on clinical evaluation.  Chest 
x-ray was negative.

The veteran filed an original claim for compensation benefits 
in April 1970.  One of the disabilities he identified was a 
"lung condition November 1969."   He reported treatment in 
August to October 1969.

VA examination in May 1970 contains the veteran's history of 
"pneumonia" a year earlier in Vietnam.  He stated he felt 
chest congestion, occasional "hemoptysis" and coughing 
after running.  Clinical examination disclosed good BS 
(breath sounds) and no abnormality.  Chest x-ray showed the 
lung fields to be clear and the diaphragm smooth.

Evidence since July 1970 includes a VA chest x-ray in 
September 1971 which found the lung fields to be free of 
active infiltrate and the impression was negative chest.

In December 1990 the appellant requested an Agent Orange 
examination.  It was noted that he had no acute symptoms or 
disabilities.  The appellant was hospitalized in May 1991 for 
evaluation of atypical chest pain.  An exercise test was 
stopped due to shortness of breath.  There was no reported 
finding of chronic respiratory disability.  Other VA records 
for 1991 do not reveal any lung disability.  There were 
recorded histories of chest pain; however, these were noted 
in context of addressing cardiovascular disease.

In October 1997 the appellant amended his claim for 
disability benefits to include "pneumonia."  In his June 
1998 substantive appeal, he reported that every since a 
severe case of pneumonia in service, every time he gets a 
cold it turns into pneumonia.  The reason for this, as 
explained by many doctors, is the extensive "scaring" in 
his lung from "this earlier occurrence."  He reported that 
his lung problems cause him to lose considerable time from 
work, and that his lungs felt tight and he seemed short of 
breath since service.

The appellant, in hearing testimony in February 1999, 
reported that he had problems with his respiratory system 
since the first part of 1968, that it continued and each year 
it had gotten worse.  The first time he was treated with 
penicillin and other antibiotics and laid in an ice bath for 
3 days.  Since then he had reoccurrence during the fall, from 
August to March or April, about six times a year.  He 
asserted that every time he went in and x-rays were taken, 
scarring was noticed, and about November of this year, Dr. 
Fincher at the VA hospital was surprised he saw so much 
scarring and asked the appellant, "do you know about this?"  
The appellant told him that it was getting worse each year 
after an infection, and that he never smoked, T. pp. 1-3.  
The last time he had a problem was in November, he had to go 
back in December, and there was follow-up in January as he 
still had fluid in his lungs, T. p. 3.  It was discussed that 
the appellant was going to try to attempt to obtain some type 
of medical opinion that would link his viral syndrome 
problems in service with his current lung scarring; or try to 
obtain evidence demonstrating continuity from March 1970 to 
the present.  The hearing officer was to defer any decision 
for 60 days to provide an opportunity to secure such 
information, T. p. 4.

In April 1999 there was a request for a 60-day extension to 
secure a medical opinion, and it was noted that VAMC (VA 
Medical Center) Dallas "refusing to give any med opinions."  
The note was signed by the appellant's representative at the 
hearing.


Analysis

The appellant was informed in the course of the February 1999 
hearing, that for his claim to succeed, he needed a medical 
opinion that would link his viral syndrome problems in 
service with his current lung scarring, or evidence 
demonstrating continuity from 1970 to the present.  No such 
evidence was submitted.  The evidence since the prior final 
denial essentially consists of parole and written testimony 
by the appellant, to the effect the viral syndrome in service 
damaged his lungs, causing "scarring" which has resulted in 
additional respiratory problems, and more "scarring."  As 
noted above the appellant has not submitted any medical 
evidence or opinion showing claimed lung "scarring" related 
to viral syndrome in service, and the veteran himself is not 
shown to possess the medical expertise to determine the 
etiology of his medical symptoms or their relationship to 
service, and his claims of medical causation are of limited 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that the evidence at the time of the 
original denial in 1970 did not show any chronic disability 
involving the respiratory system or lung scaring.  Chest x-
rays in service were consistently clear.   The chest x-ray 
study in 1971 did not show lung scarring, and the 1990 and 
1991 VA records in file do not show chronic respiratory or 
lung disease.  Even if the appellant were to submit medical 
evidence of current lung "scarring," such evidence, by 
itself, would not be material as it was first evidenced 
decades after service, and the appellant was informed that a 
medical opinion was necessary to show nexus to service.

For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  see King v. Brown, 5 Vet. App. 19 (1993).  The 
appellant, in his June 1998 substantive appeal, reported that 
every since a severe case of pneumonia in service, every time 
he gets a cold it turns into pneumonia.  He asserted that the 
reason for this, as explained to him by many doctors, is that 
the extensive scaring in his lung is from his pneumonia in 
service.  The connection between his account of what the 
doctors purportedly said, filtered though a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.   Robinette v. 
Brown, 8 Vet. App. 69 (1995).  He was plainly informed of the 
necessity that he submit such medical opinions from a 
competent medical provider and he has failed to do so.  
Further, while the appellant is competent to report his 
symptoms he is not competent to render testimony concerning 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Similarly, "lay assertions of 
medical causation . . . cannot serve as a predicate to reopen 
a claim under [38 U.S.C. § 5108]".  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993)."  Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).

The appellant has not provided any evidence that bears 
directly and substantially upon the viral syndrome in 
service, and any current chronic lung or respiratory 
disorder.  His parole and written testimony is cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
He has not submitted new and material evidence to reopen his 
claim.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO, in the March 1998 
SOC, provided the laws and regulations for service connection 
for pneumonia on the merits, and in the discussion addressed 
the evidence required to make the claim well-grounded.  In a 
September 1999 supplemental statement of the case (SSOC) it 
was again pointed out that the appellant had not submitted 
evidence for a well grounded claim.  In the February 1999 
hearing, the appellant was informed of the type of evidence 
necessary to show that any current lung problems are related 
to the viral syndrome in service.  Further, in the SSOC the 
RO noted that the appellant had been unable to furnish any 
objective written medical opinion establishing an etiological 
relationship between his inservice viral syndrome and the 
current finding of lung scaring.  The Board finds that this 
was effectively the equivalent of concluding that the 
evidence submitted with his claim did not bear "directly and 
substantially" on the issue, and that the evidence submitted 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In the alternative, even assuming the case law would compel 
an additional SSOC on the question of whether new and 
material evidence had been submitted, it is clear as a matter 
of law that the record does not contain competent evidence 
linking any post-service lung disorder, to the claimant's 
period of active service.  Thus, he has failed to satisfy one 
of the essential elements of a well-grounded claim and the 
current appeal could also be denied on that basis without 
prejudice to the claimant.  Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999); Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999).  Since the appellant was informed 
of the evidence required to support his claim, any error by 
the RO is harmless and he is not prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

As new and material evidence has not been submitted to reopen 
a claim for entitlement to service connection for residuals 
of viral syndrome, the claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

